FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10297

              Plaintiff-Appellee,                D.C. No. 2:07-cr-00051-RLH-PAL

 v.
                                                 MEMORANDUM*
CONNIE FARRIS,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Connie Farris appeals pro se from the district court’s amended judgment,

entered following remand, lowering the restitution award to $1,930,843.12. We

have jurisdiction under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Farris contends that the district court erred in considering a number of

spreadsheets on which the government relied in its motion for restitution and

incorrectly determined the amount of restitution. We review for an abuse of

discretion. See United States v. Alvarado-Martinez, 556 F.3d 732, 735 (9th Cir.

2009) (district court’s evaluation of the reliability of evidence used at sentencing);

see also United States v. Fu Sheng Kuo, 620 F.3d 1158, 1162 (9th Cir. 2010)

(amount of restitution). The district court did not abuse its discretion in accepting

the spreadsheets proffered by the government, which had been admitted at trial

through stipulation with the defense, because these spreadsheets had sufficient

indicia of reliability. See Alvarado-Martinez, 556 F.3d at 735. Further, the district

court did not abuse its discretion in determining that $1,930,843.12 represented a

reasonable estimate of the loss to Farris’s victims, based on the facts in the record.

See United States v. Doe, 488 F.3d 1154, 1160 (9th Cir. 2007).

      Farris also contends that her due process rights were violated under Brady v.

Maryland, 373 U.S. 83 (1963), because the government failed to produce certain

claim forms and other documents at sentencing. We review for plain error, United

States v. Houston, 648 F.3d 806, 813 (9th Cir. 2011), and conclude that there was

none. Farris has failed to demonstrate that any allegedly withheld documents were

material such that had they been disclosed, the result of the proceeding would have


                                           2                                     15-10297
been different. See United States v. Bagley, 473 U.S. 667, 682 (1985).

      We decline to consider arguments raised for the first time in Farris’s reply

brief. See United States v. Mejia-Pimental, 477 F.3d 1100, 1105 n.9 (9th Cir.

2007).

      Farris’s “motion of conflict of interest and deliberate indifference” and her

supplement to that motion are denied.

      Farris’s motion for status of case is denied as moot.

      AFFIRMED.




                                          3                                    15-10297